DlSf’llSS; Opinion issued Nov ember 20. 2012.




                                                In The
                                  niirt iif \t1p1at3
                          Fift1i Dbtrirt tif Lrxui at JaI1a
                                        No. 05-12-01 29O-C’


                   IN THE INTEREST OF J.C.T. AND LD.T., CHILDREN


                        On Appeal from the 256th Judicial District Court
                                     Dallas County, Texas
                               Trial Court Cause No. 82-178i


                               MEMORANDUM OPINION
                          Before Justices Richter, Lang-Miers, and Myers
                                    Opinion By Justice Richter

        By letter dated October 17, 2012, the Court questioned its jurisdiction over the appeal.

Specifically, it appears there is no final judgment. We requested that appellant file ajurisdicitonal

brief, within ten days of the date of the letter, explaining how this Court has jurisdiction over the

appeal. As of today’s (late, appellant has not filed a jurisdictional brief.

       Except in circumstances not applicable here, this Court has jurisdiction only over appeals

from final judgments. See Lehrnann v. liar-Con Coip., 39 S.W.3d 191, 195 (Tex. 2001). A final

judgment is one that disposes of all pending parties and claims. Id.

       In her notice of appeal, appellant states she is appealing the order granting the motion to

terminate the writ of withholding and the order granting the motion to terminate notice of levy to

financial institutions. Both orders were signed on June21, 2012. In his motion to terminate the writ
of withholding. appellee asserted a claim for attorney   S   fees. Appellee’s claim for attorneys fees

remains pending. In light of this pending claim, there is no final judgment. Accordingly, we dismiss

the appeal ibr want ofjurisdiction. See TEX. R. App. P. 42.3(a).




                                                     MiRT1N RIO-I
                                                     JlTICE


121 290F.P05
                                  (!tiiirt uf _it1ra1i
                       .!fiftl! Jiitrirt nf tirxzu at Da11a

                                          JUDGMENT
IN THE INTEREST OF J.C.T. AND LDT,                    Appeal from the 256th Judicial District Court
CHILDREN                                              of Dallas County. Texas. (Tr.Ct.No. 82-
                                                      17818).
No. 05-12-01 2)0-CV                                   Opinion delivered by Justice Richter. Justices
                                                      Lang—Miers and Myers, participating.


       Based on the Court’s   opinion   of this date, the appeal is DISMISSED.

       It is ORI)E RED that appellee, Billy Coy Taylor, recover his costs of the appeal from
appellant, Linda May Pryor.


Judgment entered November 20. 2012.




                                                            NRICI-ITEI
                                                      JUS ICE